DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by , US Patent Application Publication No. 20180279071 (Sponza et al).
	Regarding claim 1, Sponza et al. discloses: “receiving (FIG. 4: 400, 402), by a computing device (FIG. 1: 102), via a communication associated with a wireless network (FIG. 1: 120, 122), information indicating that the computing device is within a geographic location (FIG. 1: 102, 110, 122; FIG. 4: 400; [0062]: “For instance, the connectivity module 110 communicates the geographic position information to the network information service 122, which returns information indicating whether a wireless network is available and if so, information about the available wireless network(s)”) associated with a preferred cellular network; based on the information (FIG. 4: 416; [0072]: “if the device is currently connected to a wireless network ("Yes"), step 416 ascertains whether the current wireless network is a preferred wireless network.  The connectivity module 110, for instance, compares a network ID for the current wireless network to the network DB 112 to ascertain whether the current wireless network is identified as a preferred wireless network.  If the current wireless network is a preferred wireless network ("Yes"), step 418 ascertains that the connection to the current wireless network is to be maintained”;  FIG. 4: 420; [0073]: “If the current wireless network is not a preferred wireless network ("No"), step 420 ascertains whether a preferred wireless network is available at a location identified by the geographic position information”), detecting the preferred cellular network ([0004]: “the connectivity module utilizes the geographic position information to identify a wireless network at a particular geographic region, and to cause a wireless scan to be initiated to detect the wireless network”; [0065]: “As referenced above, the network profile includes various information about the selected network, such as a network ID, authentication information for connecting to the wireless network, and so forth.  Thus, an entity involved in negotiating a connection to the wireless network utilizes information from the network profile to establish a connection to the wireless network”); and communicating, by the computing device, via the preferred cellular network” (FIG. 4: 422; [0074]: “If a preferred wireless network is available at the location ("Yes"), step 422 causes the device to switch from the current wireless network to the preferred wireless network.  For instance, the connectivity module 110 instructs the wireless module 106 to disconnect from the current wireless network and to connect with the preferred wireless network.  In at least some implementations, the connectivity module 110 retrieves authentication information for the preferred wireless network from the network DB 112 and/or the network information service 122, and communicates the authentication information to the wireless module 106 to be used to connect to the preferred wireless network”).
Sponza et al. discloses: “determining (FIG. 4: 400, 402), by a computing device (FIG. 1: 102), that the computing device is within a geographic location (FIG. 1: 102, 110, 122; FIG. 4: 400; [0062]: “For instance, the connectivity module 110 communicates the geographic position information to the network information service 122, which returns information indicating whether a wireless network is available and if so, information about the available wireless network(s)”) associated with a preferred cellular network; based on the determining that the computing device is within the geographic location associated with the preferred cellular network (FIG. 4: 416; [0072]: “if the device is currently connected to a wireless network ("Yes"), step 416 ascertains whether the current wireless network is a preferred wireless network.  The connectivity module 110, for instance, compares a network ID for the current wireless network to the network DB 112 to ascertain whether the current wireless network is identified as a preferred wireless network.  If the current wireless network is a preferred wireless network ("Yes"), step 418 ascertains that the connection to the current wireless network is to be maintained”;  FIG. 4: 420; [0073]: “If the current wireless network is not a preferred wireless network ("No"), step 420 ascertains whether a preferred wireless network is available at a location identified by the geographic position information”), detecting the preferred cellular network ([0004]: “the connectivity module utilizes the geographic position information to identify a wireless network at a particular geographic region, and to cause a wireless scan to be initiated to detect the wireless network”; [0065]: “As referenced above, the network profile includes various information about the selected network, such as a network ID, authentication information for connecting to the wireless network, and so forth.  Thus, an entity involved in negotiating a connection to the wireless network utilizes information from the network profile to establish a connection to the wireless network”); and communicating, by the computing device, via the preferred cellular network” (FIG. 4: 422; [0074]: “If a preferred wireless network is available at the location ("Yes"), step 422 causes the device to switch from the current wireless network to the preferred wireless network.  For instance, the connectivity module 110 instructs the wireless module 106 to disconnect from the current wireless network and to connect with the preferred wireless network.  In at least some implementations, the connectivity module 110 retrieves authentication information for the preferred wireless network from the network DB 112 and/or the network information service 122, and communicates the authentication information to the wireless module 106 to be used to connect to the preferred wireless network”).
	With respect to claims 2 and 14, Sponza et al. discloses: “the information comprises at least one of: a cellular network operator (FIG. 1: 102, 112, 122; [0036]: “information for the network DB 112 may be retrieved from a network information service 122.  Generally, the 
network information service 122 is representative of network-accessible resource for information for the networks 120”; [0065]: “the network profile includes various information about the selected network, such as a network ID, authentication information for connecting to the wireless network, and so forth.  Thus, an entity involved in negotiating a connection to the wireless network utilizes information from the network profile to establish a connection to the wireless network”) coverage bounds for the geographic location, or one or more bands available for the geographic location”.
	Regarding claim 5, Sponza et al. discloses: “the communicating comprises: sending, to a device (FIG. 1: 102) associated with the preferred cellular network, at least one message, wherein the at least one message (FIG. 1: 112, 122; [0036]: “information for the network DB 112 may be retrieved from a network information service 122”) is associated with at least one of: connecting to the preferred cellular network or establishing a session with the device” (FIG. 1: 120, 122; [0036]: “Generally, the network information service 122 is representative of network-accessible resource for information for the networks 120”; [0065]: “the network profile includes various information about the selected network, such as a network ID, authentication information for connecting to the wireless network, and so forth.  Thus, an entity involved in negotiating a connection to the wireless network utilizes information from the network profile to establish a connection to the wireless network”).
	Regarding claim 7 and 15, Sponza et al. discloses: “after the communicating with the preferred cellular network, terminating a connection with at least one of a cellular network or the wireless network” (FIG. 4: 422: [0074]: “the connectivity module 110 instructs the wireless module 106 to disconnect from the current wireless network and to connect with the preferred wireless network”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of US Patent No. 9,571,868  (Shaw et al).
	Claims 3 and 4 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by Sponza et al.  Thus, those limitations of claim 1 that are recited in claims 3 and 4 are also disclosed by Sponza et al.  
	However, Sponza et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 3, Shaw et al. discloses: “the preferred cellular network and the wireless network are operated by a first service provider ([Claim 8]: “determining whether a service provider of the local wireless access point is a same service provider as a service provider of the cellular network”) and other networks within the geographic location are operated by a second service provider” ([Claim 14: “determining, by the system, a service provider for the wireless access point as a second service provider”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sponza et al. with the invention of Shaw et al. in order to determine the service provider for cellular and wireless networks (e.g., see Shaw et al. @ [Claim 8] and [Claim 14]).
With respect to claim 4, Shaw et al. discloses: “the wireless network and the preferred cellular network are operated by different service providers” ([Claim 14]: “determining, by the system, a service provider for the cellular network as a first service provider; determining, by the system, a service provider for the wireless access point as a second service provider”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of US Patent Application Publication No. 20060217147 (Olivera-Hernandez et al).
	Claim 6 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Sponza et al.  Thus, those limitations of claim 1 that are recited in claim 6 are also disclosed by Sponza et al.  
	However, Sponza et al. does not clearly disclose the remaining limitations of claim 6.  To that end with respect to claim 6, Olivera-Hernandez et al. discloses: “communicating, via the wireless network, after the communicating with the preferred cellular network” ([0021]: “Based on the cellular network's awareness of the locations of the WLANs and the position of the WTRU, the cellular network can determine if there is a WLAN in the vicinity of the WTRU.  If so, the cellular network signals to the WTRU that there is a WLAN in its 
vicinity.  The WTRU then begins WLAN discovery procedures”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to Sponza et al. with the invention of Olivera-Hernandez et al. in order to begin discovery and communication via a WLAN in the vicinity (e.g., see Olivera-Hernandez et al. @ [0021]).

Claim 8, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of US Patent Application Publication No. 20060172737 (Hind et al).
	Claims 8, 11; and 16, 17 are dependent upon claims 1 and 13, respectively.  As discussed above, claims 1 and 13 are disclosed by Sponza et al.  Thus, those limitations of claims 1 and 13 that are recited in claims 8, 11; and 17, respectively, are also disclosed by Sponza et al.  
	However, Sponza et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 8 and 16, Hind et al. discloses: “after the communicating with the preferred cellular network ([0007]: “There may be several preferred network lists, commonly referred to as preferred public land mobile network (PPLMN) lists”), maintaining communication with a cellular network, wherein the preferred cellular network is prioritized over the cellular network when sending or receiving data” ([ABSTRACT]: “A 
scanning operation is performed by the mobile device to identify a plurality of 
cellular networks that support a voice communication service in a geographic 
coverage area.  The mobile device then identifies which of the cellular 
networks makes a data communication service available to it.  Advantageously, 
the mobile device assigns priority to or selects a cellular network that makes 
the data communication service available over a network that fails to make the 
data communication service available, and may register with that network”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sponza et al. with the invention of Hind et al. in order to prioritize a cellular network that makes data communication services available (e.g., see Hind et al. @ [ABSTRACT]).
	Regarding claims 11 and 17, Hind et al. discloses: “the detecting the preferred cellular network comprises scanning ([0013]: “A scanning operation is performed by the mobile device to identify a plurality of communication networks”) for the preferred cellular network” ([0007]: “a mobile station performs network selection by initially determining the signal strengths of each one of the available base stations in a given coverage area.  Thereafter, it searches for these identified base stations within a preferred network list”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of US Patent Application Publication No. 20130040697 (Ekici et al).
	Claim 9 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Sponza et al.  Thus, those limitations of claim 1 that are recited in claim 9 are also disclosed by Sponza et al.  
	However, Sponza et al. does not clearly disclose the remaining limitations of claim 9.  To that end regarding claim 9, Ekici et al. discloses: “the wireless network comprises one or more of: a wireless local area network (WLAN), a Wi-Fi network, an Institute of Electrical and Electronics Engineers (IEEE) 802.11 based network, a small cellular network, a 4G network, a 5G non-standalone (NSA) network, or a 5G standalone (SA) cellular network” ([0002]: “Multi-mode mobile devices can support and connect to multiple radio access technologies”;  “In addition to these radio access technologies which operate on licensed spectrum and are typically known as cellular radio access technologies, a multi-mode mobile device may support variants of IEEE 802.x-based radio access technologies such as WiFi, WiMAX, and provide Wireless Local Area Network (WLAN) service on unlicensed spectrum“).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sponza et al. with the invention of Ekici et al. in order to provide multiple radio access technologies to a mobile device (e.g., see Ekic et al. @ [0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of US Patent Application Publication No. 20100317363 (Bai et al).
	Claim 10 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Sponza et al.  Thus, those limitations of claim 1 that are recited in claim 10 are also disclosed by Sponza et al.  
	However, Sponza et al. does not clearly disclose the remaining limitations of claim 10.  To that end with respect to claim 10, Bai et al. discloses: “the preferred cellular network comprises one or more of: a small cellular network ([0008]: “the spectrum range shared by the two-layer wireless network is all the available spectrum range, the major cellular network and the small cellular network may both use the spectrum resources”), a 4G network, a 5G non-standalone (NSA) network, or a 5G standalone (SA) network”.  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sponza et al. with the invention of Bai et al. in order to share the spectrum resource (e.g., see Bai et al. @ [0008]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of Hind et al. and US Patent Application Publication No. 20090098916 (Abdul-Kader).
	Claim 12 is dependent upon claim 11.  As discussed above, claim 11 is disclosed by the combination of Sponza et al. and Hind et al.  Thus, those limitations of claim 11 that are recited in claim 12 are also disclosed by the combination of Sponza et al. and Hind et al.  
	However, the combination of Sponza et al. and Hind et al. does not clearly disclose the remaining limitations of claim 12.  To that end with respect to claim 12, Abul-Kader discloses: “the scanning for the preferred cellular network (FIG. 2: 202; [0020]: “mobile station 202 may also be adapted to wirelessly communicate with other systems such as cellular telecommunication systems.  With such configuration, mobile station 202 may be referred to as a "dual mode" mobile station”; [0036]: “The mobile device causes a scanning operation to be performed with use of this information in order to connect with one of the preferred wireless networks, in order of priority”) comprises: scanning after receiving the information to reduce battery power consumption by the computing device” ([0014]: “… the mobile device monitors to identify whether a predetermined battery condition, such as a low battery capacity or high battery discharge rate, exists.  If the predetermined battery condition exists, the upper limit of the plurality of scanning delay periods n = [n1, n2 , . . . , upper limit] is reestablished at a value of N > M. If a more severe battery condition exists, the upper limit of the plurality of scanning delay periods n = [n1, n2, .  . . , upper limit] is reestablished at a value of P > N > M. Advantageously, power consumption is reduced during adverse battery conditions of the mobile device”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Sponza et al. and Hind et al. with the invention of Abdul-Kader in order to provide reduced power consumption (e.g., see Abdul-Kader @ [0014]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of Shaw et al. and US Patent Application Publication No. 20180213458 (Belghoul et al).
	With respect to claim 18, Sponza et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 18, Sponza et al. discloses: “sending (FIG. 4: 400, 402), to the computing device (FIG. 1: 102), information indicating that the computing device is within a geographic location (FIG. 1: 102, 110, 122; FIG. 4: 400; [0062]: “For instance, the connectivity module 110 communicates the geographic position information to the network information service 122, which returns information indicating whether a wireless network is available and if so, information about the available wireless network(s)”) associated with a preferred cellular network” (FIG. 4: 416; [0072]: “if the device is currently connected to a wireless network ("Yes"), step 416 ascertains whether the current wireless network is a preferred wireless network.  The connectivity module 110, for instance, compares a network ID for the current wireless network to the network DB 112 to ascertain whether the current wireless network is identified as a preferred wireless network.  If the current wireless network is a preferred wireless network ("Yes"), step 418 ascertains that the connection to the current wireless network is to be maintained”;  FIG. 4: 420; [0073]: “If the current wireless network is not a preferred wireless network ("No"), step 420 ascertains whether a preferred wireless network is available at a location identified by the geographic position information”).
	However, Sponza et al. does not clearly disclose the remaining limitations of the claims.  To that end, Shaw et al. discloses: “determining, via a Wi-Fi network associated with a first service provider ([Claim 14: “determining, by the system, a service provider for the wireless access point as a second service provider”), wherein the computing device is connected to a cellular network associated with a second service provider ([Claim 14]: “determining, by the system, a service provider for the cellular network as a first service provider”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sponza et al. with the invention of Shaw et al. in order to determine the service provider for cellular and wireless networks (e.g., see Shaw et al. @ [Claim 8] and [Claim 14]).
	However, the combination of Sponza et al. and Shaw et al. does not clearly disclose the remaining limitations of the claims.  To that end, Belghoul et al. discloses: “a computing device is scanning for available networks ([0137]: “the mobile device may re-enable WLAN monitoring processes and scanning for Wi-Fi offloading”), establishing, via the Wi-Fi network, communication with the computing device ([0005]: “mobile devices may perform handover between cellular and Wi-Fi networks based on various criteria”; [0009]: “the mobile device is an authorized mobility state for performing handover, e.g., for performing cellular/Wi-Fi offloading”; [0060]: “Each wireless access point 104 may provide a wireless local area network (WLAN) for communication with mobile devices 106.  These wireless access points may comprise Wi-Fi access points.  Wireless access point 104 may be configured to support cellular network offloading”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Sponza et al. and Shaw et al. with the invention of Belghoul et al. in order to provide scanning for available networks for handover/offloading (e.g., see Belghoul et al. @ [0060], [0137]). 
	With respect to claim 19, Sponza et al. discloses: “the information comprises at least one of: a cellular network operator (FIG. 1: 102, 112, 122; [0036]: “information for the network DB 112 may be retrieved from a network information service 122.  Generally, the 
network information service 122 is representative of network-accessible resource for information for the networks 120”; [0065]: “the network profile includes various information about the selected network, such as a network ID, authentication information for connecting to the wireless network, and so forth.  Thus, an entity involved in negotiating a connection to the wireless network utilizes information from the network profile to establish a connection to the wireless network”), coverage bounds for a geographic location, or one or more bands available for the geographic location”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sponza et al. in view of Shaw et al., Belghoul et al. and Bai et al.
	Claim 20 is dependent upon claim 18.  As discussed above, claim 18 is disclosed by the combination of Sponza et al., Shaw et al. and Belghoul et al.  Thus, those limitations of claim 18 that are recited in claim 20 are also disclosed by the combination of Sponza et al., Shaw et al. and Belghoul et al.   
Sponza et al., Shaw et al. and Belghoul et al. does not clearly disclose the remaining limitations of the claim.  To that end, Bai et al. discloses: “the preferred cellular network comprises one or more of: a small cellular network ([0008]: “the spectrum range shared by the two-layer wireless network is all the available spectrum range, the major cellular network and the small cellular network may both use the spectrum resources”), a 4G network, a 5G non-standalone (NSA) network, or a 5G standalone (SA) network”.  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of  Sponza et al., Shaw et al. and Belghoul et al. with the invention of Bai et al. in order to share the spectrum resource (e.g., see Bai et al. @ [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Myron Wyche/                        6/12/2021
Primary Examiner                   AU2644